Henry, J.
The first count of the indictment is based upon the 16th, and the second count upon the 21st section of the act in relation to crimes and punishments, Wag. Stat., pp. 470, 471.

1. indictment: valiance-

The first count charges defendant with having forged and counterfeited a receipt purporting to be the receipt of Charles W. Jeffries, setting out in hceo verba the receipt, which purported to have be.en signed by O. W. Jeffries. There is no question of variance, as there might have been, if the receipt had not been fully set out in the indictment. The allegation that it purported to be the receipt of Charles W. Jeffries is substantially an allegation that C. W. and Charles W. Jeffries were the same person.

*289
2. forgery of ment: “receipt.”

*288The 16th section provides that: “ Every person who, *289with intent to injure or defraud,shall falsely make,alter,forge or counterfeit anv instrument or writing, being, or purporting to be, the act of another, by which any pecuniary demand or obligation shall be, or purport to he, transferred, created, increased, discharged or diminished, &c., shall, on conviction,” &e. The receipt in question purported to discharge a demand of Jeffries’ estate against the defendant. It was not necessary to allege with any more particularity than it was alleged in the indictment,- that the receipt was an instrument or writing. “ There is no such thing as a verbal receipt, it is a solecism.” State v. Fenly, 18 Mo. 445. The term “receipt ” imports a written instrument. What has been said in regard to the first count answers all the objections to the second.
The demurrer to the indictment was improperly sustained,
and all concurring,
the judgment is reversed and the cause remanded.
Reversed.